Citation Nr: 1601686	
Decision Date: 01/14/16    Archive Date: 01/21/16

DOCKET NO.  08-25 739	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas

THE ISSUES

1.  Entitlement to service connection for migraine headaches, including as due to an undiagnosed illness and as secondary to service-connected disabilities.

2.  Entitlement to service connection for emphysema (claimed as respiratory problems).

REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and her husband


ATTORNEY FOR THE BOARD

M. Young, Counsel


INTRODUCTION

The Veteran served on active duty from March 1986 to October 1986, from December 1990 to June 1991, and from October 2001 to May 2003.  She also had additional service in the Army Reserves.  

She appealed to the Board of Veterans' Appeals (Board/B VA) from a January 2010 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) that in pertinent part, denied her claim of entitlement to service connection for migraine headaches.  She and her husband testified in support of this claim during a February 2013 hearing at the RO before the undersigned Veterans Law Judge of the Board (Travel Board hearing).  A transcript of the hearing is of record.  The Board since has twice remanded this claim, initially in June 2013 and more recently in September 2014.

Meanwhile, in an intervening October 2013 rating decision, the RO additionally denied service connection for emphysema (claimed as respiratory problems).  In response, the Veteran filed a timely Notice of Disagreement (NOD) in November 2013 to initiate an appeal of this additional claim to the Board.  She has not, however, been provided a Statement of the Case (SOC) concerning this additional claim, or therefore given opportunity in response to also file a Substantive Appeal (VA Form 9 or equivalent statement) to complete the steps necessary to perfect her appeal of this additional claim to the Board.  The appropriate disposition in this circumstance is to remand, rather than merely refer, the claim, so it is being REMANDED to the Agency of Original Jurisdiction (AOJ).  See Manlincon v. West, 12 Vet. App. 238, 240 (1999).



FINDING OF FACT

The Veteran's migraine headache disorder did not incept during her active duty service and is not otherwise related or attributable to her service; moreover, this disorder is attributed to a known clinical diagnosis and is not proximately due to, the result of, or being aggravated by service-connected fibromyalgia or chronic fatigue syndrome (CFS).  


CONCLUSION OF LAW

The criteria are not met for entitlement to service connection for migraine headaches, including as due to an undiagnosed illness and as secondary to 
service-connected disabilities.  38 U.S.C.A. §§ 1110, 1117, 1131, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.310, 3.317 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

As provided by the VCAA, VA has duties to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and her representative of the information and evidence not of record:  1) that is necessary to substantiate the claim; (2) that VA will obtain; and (3) that she is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Ideally, this notice should precede an initial unfavorable decision on a claim by the RO as the AOJ.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Also, in Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U. S. Court of Appeals for Veterans Claims (Court/CAVC) held that this notice should address all five elements of a service-connection claim:  1) Veteran status, 2) existence of a disability, 3) a connection between the disability and service, but also the "downstream" 4) disability rating, and 5) effective date in the eventuality service connection is granted.

Here, this VCAA duty to notify was satisfied by way of letters sent to the Veteran in August and October 2009 that fully addressed all notice elements of this claim for migraine headaches and was sent prior to the RO initially adjudicating this claim, so in the preferred sequence.  The letters informed the Veteran of the evidence required to substantiate this claim and of her and VA's respective responsibilities in obtaining this necessary supporting evidence.  She also was advised of the "downstream" disability rating and effective date elements of her claim, as mandated by the Court in Dingess.  She therefore has received all required notice concerning her claim.

VA also as mentioned has a duty to assist the Veteran in developing her claim.  This duty includes assisting her in the procurement of service treatment records (STRs) and pertinent records concerning her evaluation and treatment since service, whether from VA or private sources, and providing an examination for a medical opinion when necessary to make a decision on a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  There is no such obligation if there is no reasonable possibility the assistance would aid in substantiation of the claim.


This additional obligation also has been satisfied, and therefore appellate review of this claim may proceed without prejudicing the Veteran.  In Shinseki v. Sanders, 129 S. Ct. 1696 (2009), the U.S. Supreme Court clarified that VCAA notice and assistance errors, even when shown to have occurred, are not presumptively prejudicial, rather, must be judged on a case-by-case basis.  And as the pleading party attacking the agency's decision, the Veteran, not VA, bears this burden of proof of not only establishing error but also, above and beyond that, showing how it is unduly prejudicial, meaning outcome determinative of the claim, i.e., more than harmless.  See also 38 C.F.R. § 20.1102.

The record on appeal includes the STRs, service personnel records (SPRs), 
post-service VA and private medical and clinical records, and the Veteran's lay statements.  She also was afforded comprehensive VA examinations in August 2013 and November 2014 and an addendum medical opinion was obtained in February 2015 in furtherance of her claim.  The examinations and opinion were based on interviews of her, reviews of the pertinent documents in her record, and objective physical examination.  

But perhaps most importantly, the examiners and opinion provider (collectively) gave the required explanatory rationales for their opinions and conclusions, which is where most of the probative value of an opinion is derived.  Neives-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The August 2013 and November 2014 VA examinations and the February 2015 addendum medical opinion therefore are adequate to decide this claim.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure the examination or opinion is adequate).  Significantly, neither the Veteran nor her representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of this claim that has not been obtained.  Hence, no further notice or assistance to her is required to fulfill VA's duty to assist her in the development of her claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

To reiterate, the Board remanded this claim in June 2013 and September 2014 for further development.  A remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  Stegall v. West, 11 Vet. App. 268, 271 (1998); but see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that only substantial rather than strict or exact compliance with the Board's remand directives is required under Stegall); accord Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  

Here, the Board's remand directives to make appropriate efforts to provide the Veteran an appropriate VA examination and medical opinion were adhered to, as was the additional directive to thereafter readjudicate the claim in light of all additional evidence obtained.  Accordingly, the Board is satisfied there was compliance, certainly substantial compliance, with its remand directives.  See id.  

The Veteran also testified at a February 2013 Travel Board hearing before the undersigned judge.  According to 38 C.F.R. § 3.103(c)(2), it is the responsibility of the presiding judge to explain fully the issues and suggest the submission of evidence that the claimant may have overlooked and that might be potentially advantageous to her position.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that the presiding judge has two distinct duties under § 3.103(c)(2).  First, the presiding judge must explain fully the issues still outstanding that are relevant and material to substantiating the claim by explicitly identifying them for the claimant.  Id. at 496.  Second, the presiding judge must suggest that a claimant submit evidence on an issue material to substantiating the claim when such evidence is missing from the record or when the testimony at the hearing raises an issue for which there is no evidence in the record.  Id., at 496-97.  Importantly, however, the Court also observed that the rule of prejudicial error applies in assessing any deficiency with respect to the presiding judge's duties under § 3.103(c).  See id. at 498.


Here, the issue is whether service connection is warranted for the Veteran's current migraine headache disability.  During the hearing, the undersigned Veterans Law Judge specifically explained to the Veteran what she needed to show to establish her entitlement to service connection for this alleged disability -  namely, that her current migraine headache disorder is attributable to her military service, including owing to an undiagnosed illness, or secondarily related by way of a service-connected disability.  

Aside from providing that explanation, the Board subsequently twice remanded the claim in June 2013 and September 2014 to obtain an examination and medical nexus opinion specifically addressing the determinative issue of causation.  Moreover, the Veteran did not raise any new issues relevant to her claim during the hearing, and there is no indication of any outstanding evidence she might submit or that might exist tending to substantiate it.  See id. at 499.  

The Board therefore finds there was no prejudicial deficiency in the February 2013 Travel Board hearing.  38 C.F.R. § 3.103(c)(2); Bryant, 23 Vet. App. 498-99.  Accordingly, the Veteran's right to a Board hearing has been satisfied and no prejudicial error exists with regard to the presiding judge's duties under § 3.103(c)(2).  Bryant, 23 Vet. App. 498-99; see also Shinseki v. Sanders, 556 U.S. 396, 407, 410 (2009).

Standard of Review

In deciding this claim, the Board has reviewed all of the evidence in the Veteran's record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by her or obtained on her behalf be discussed in detail, certainly not exhaustive detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the record shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

After the evidence has been assembled, it is the Board's responsibility to evaluate the entire record.  38 U.S.C.A. § 7104(a).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of a matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 (reasonable doubt to be resolved in Veteran's favor).  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Governing Statutes, Regulations, and Case Law

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service in the line of duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection on a direct-incurrence basis requires competent and credible evidence showing: (1) the Veteran has the alleged disability or, at the very least, indicating she has at some point since the filing of her claim; (2) in-service incurrence or aggravation of a relevant disease or an injury; and (3) a causal relationship or nexus between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002).

Active military, naval, or air service includes not only active duty (AD), but also any period of active duty for training (ADT) during which the individual concerned was disabled or died from disease or injury incurred in or aggravated in the line of duty, or any period of inactive duty training (IADT) during which the individual concerned was disabled or died from an injury, though not also disease, incurred in or aggravated in the line of duty or from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident that occurred during such training.  38 U.S.C.A. §§ 101(21), (22), (23), (24), 106; 38 C.F.R. §§ 3.6(a), (d).  See also Harris v. West, 13 Vet. App. 509, 511 (2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998); Paulson v. Brown, 7 Vet. App. 466, 470 (1995); and Biggins v. Derwinski, 1 Vet. App. 474, 478 (1991).

Reserve and National Guard service generally means ADT and IADT.  ADT is full time duty for training purposes performed by Reservists and National Guardsmen pursuant to 32 U.S.C.A. §§ 316, 502, 503, 504, or 505.  38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c).  Basically, this refers to the two weeks of annual training that each Reservist or National Guardsman must perform each year.  It can also refer to the Reservist's or Guardsman's initial period of training.  IADT includes duty, other than full-time duty, performed for training purposes by Reservists and National Guardsmen pursuant to 32 U.S.C.A. §§ 316, 502, 503, 504, or 505.  38 U.S.C.A. § 101(23); 38 C.F.R. § 3.6(d).  Basically, this refers to the twelve 
four-hour weekend drills that each Reservist or National Guardsman must perform each year.  These drills are deemed to be part-time training.

The Veteran's certificate of discharge (DD Form 214) shows she had nearly 14 years of IADT service.  She is not alleging her migraines are as a result of injury during IADT.  

For the showing of chronic (i.e., permanent) disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, is service connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required to support the claim.  38 C.F.R. § 3.303(b).  But § 3.303(b) applies only to "chronic diseases" as specifically defined in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 


So service connection may be established either by showing direct service incurrence or aggravation or by using applicable presumptions, if available.  See Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  Service connection may be granted for any disease diagnosed after discharge, when the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Secondary service connection is granted for disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  The Court has construed this provision as entailing "any additional impairment of earning capacity resulting from an already service-connected condition, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service-connected condition."  Allen v. Brown, 7 Vet. App. 439, 448 (1995).  See also 38 C.F.R. § 3.310(b).  So to establish entitlement to service connection on a secondary basis, the evidence must show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disease or injury.  Id.

The Veteran served in the Southwest Asia Theater of Operations during the Persian Gulf War, as shown by her SPRs including her DD Form 214.  Compensation may be paid to any Gulf War Veteran "suffering from a chronic disability resulting from an undiagnosed illness (or combination of undiagnosed illnesses)."  38 U.S.C.A. § 1117.  These may include, but are not limited to, headache signs or symptoms.  38 C.F.R. § 3.317(b).  The chronic disability must have manifested either during active military, naval, or air service in the Southwest Asia Theater of Operations during the Persian Gulf War or to a degree of 10 percent or more not later than December 31, 2016, and must not be attributed to any known clinical diagnosis by history, physical examination, or laboratory tests.  Objective indications of a chronic disability include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.


A qualifying chronic disability means a chronic disability resulting from any of the following (or any combination of the following):  (A) an undiagnosed illness; (B) the following medically unexplained chronic multi-symptom illnesses that are defined by a cluster of signs or symptoms:  (1) chronic fatigue syndrome (CFS); (2) fibromyalgia; (3) irritable bowel syndrome (IBS); or (4) any other illness that the Secretary determines meets the criteria in paragraph (a)(2)(ii) of this section for a medically unexplained chronic multi-symptom illness; or (C) any diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C.A. § 1117(d) warrants a presumption of service-connection.  38 C.F.R. § 3.317(a)(2)(i).  To date, VA has identified only the three illnesses listed above as medically unexplained chronic multi-symptom illnesses.  38 C.F.R. § 3.317(a)(2)(i)(B)(1)-(3).

Accordingly, under 38 C.F.R. § 3.317, service connection may be granted on a presumptive basis if there is evidence (1) that the claimant is a Persian Gulf Veteran; (2) who exhibits objective indications of chronic disability resulting from an undiagnosed illness, a medically unexplained chronic multi-symptom illness (such as CFS, fibromyalgia, or IBS) that is defined by a cluster of signs or symptoms, or resulting from an illness or combination of illnesses manifested by one or more signs or symptoms such as those listed in paragraph (b) of 38 C.F.R. § 3.317; (3) which became manifest either during active military, naval, or air service in the Southwest Asia Theater of Operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2016; and (4) that such symptomatology by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  38 U.S.C.A. §§ 1117, 1118; 38 C.F.R. § 3.317.

In the case of claims based on undiagnosed illness under 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.117, unlike those for "direct service connection," there is no requirement that there be competent evidence of a nexus between the claimed illness and service.  See Gutierrez v. Principi, 19 Vet. App. 1, 8-9 (2004).  Further, lay persons are competent to report objective signs of illness.  Id.  

To determine whether the undiagnosed illness is manifested to a degree of 10 percent or more the condition must be rated by analogy to a disease or an injury in which the functions affected, anatomical location or symptomatology are similar.  See 38 C.F.R. § 3.317(a)(5); see also Stankevich v. Nicholson, 19 Vet. App. 470 (2006).

When a Veteran applies for service connection under 38 C.F.R. § 3.317 but is found to have a disability attributable to a known diagnosis, further consideration under the direct service connection provisions of 38 U.S.C.A. §§ 1110, 1131 is necessary. See Combee, 34 F.3d at 1042.

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report the onset and continuity of her current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. Sept. 14, 2009); Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, and consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995) aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).

Factual Background and Analysis

The evidence of record shows the Veteran was not treated for migraines during any period of her active military service.  On November 1985 Report of Medical Examination for enlistment into the Army Reserves, there were no neurologic abnormalities on clinical evaluation.  In her Report of Medical History at enlistment she indicated that she had not had frequent or severe headache.  On December 1988 Report of Medical History for pre-employment, she noted she did not have and had not ever had frequent or severe headaches.  That report did note, however, that she had sinusitis and hay fever owing to allergies, though not considered disabling.  A December 1989 Report of Medical History reported a similar history as the December 1988 report; she reported no frequent or severe headaches and had sinus and allergy problems, instead.  On December 1989 Report of Medical Examination there were no neurologic abnormalities on clinical evaluation.  A June 1991 medical report shows she had no new history; it was noted she always had sinus with complaints of mild, frequent headache.  She denied any disabilities.  The assessment was separation physical examination, no disability.  On June 1991 Report of Medical History for separation she noted she had frequent headaches as a result of sinus problems and allergies.  On October 1994 Report of Medical History for periodic physical she reported having had no frequent or severe headache.  The examiner noted the Veteran had had sinusitis and hay fever since childhood and that her last episode was in October 1994 with antibiotic and antihistamines treatment with good results; no headaches were mentioned.  In an August 1995 (certified by the Veteran in September 1995) and an April 1996 (certified by the Veteran in May 1996) Annual Medical Certificate for qualification for worldwide duty and/or retention in the U.S. Air Force Reserves, the Veteran responded "No" to the question:  "[d]o you currently have any medical or dental problems?"  In a January 2003 medical record, she was seen with complaints of sore throat, loss of voice and sinus problems for about 3 days.  She had congestion, with no headaches and no fever.  The assessment was rule out sinus infection.  In a May 2003 post-deployment health assessment, she did not indicate she had headaches when responding to the question:  "[d]o you have any of these symptoms now or did you develop them anytime during this deployment?"  In a May 2003 Report of Medical Assessment she noted that she had not suffered from any injury or illness while on active duty for which she did not seek medical care.

In a July 2005 private chiropractic client information questionnaire, the Veteran reported experiencing frequent headaches, but she did not elaborate further regarding them.  In a September 2006 private chiropractic report, she reported a history of allergies and headaches.  There was no assessment of headache rendered.  

A December 2008 VA environmental examination (Gulf War Registry Examination) shows the Veteran had multiple complaints following her Gulf War service including mixed-type headaches.  On examination she had mixed headaches with frontal sinus headaches, tension headaches, with shooting occipital pains at times, and she had throbbing headaches at times associated with photosensitivity and nausea.  These latter headaches lasted a few hours, and occurred about once monthly.  She associated these with increased stress.  Her headaches were of insidious onset and were not associated with an aura.  The impressions were sinus headaches and probable chronic sinusitis, common migraine, not of a cyclic/PMS nature and muscle contraction headaches.  

In an October 2009 statement the Veteran noted that her migraines became severe in June 2012 and she sought medical attention.  She stated that an MRI [magnetic resonance imaging] of her brain in July 2012 was normal and no cause was determined but the problem worsened.  She submitted articles in support of her claim, some of which are pertinent to her claim for migraine headaches, including:  Gulf War Veterans' Medically Unexplained Illnesses - Public Health, U.S. Department of Veterans Affairs, www.publichealth.va.gov/esposure/gulfwar/medically-unexplained-illness.asp; Treatment for Chronic Multisymptom Illness.  Institute of Medicine Gulf War and Health, Volume 9, January 2013; Gulf War Illness and the Health of Gulf War Veterans.  www.1va.gov.advisory/docs/ReportGulfWarResearch2008.pdf; and Individual Oil Well Fire Smoke Exposure Risk.  Gulf War Fires.  www.usachppm.apgea.army.mil/gwf/FireRisk.asp. 

In a July 2012 private clinic consultation, the Veteran was seen for a headache consultation.  She reported having migraine since about 2002.  Since early June 2012 she has had a daily continuous headache.  Her migraines would occur 3 or 4 times a week and she had an occipital and orbital location.  They would typically last 3 or 4 hours.  They came on without warning and were not associated with visual or neurologic deficits.  She could not relate the headaches to her menses and she was not on hormone replacement therapy; nor did she use daily analgesics.  She had no history of head injury, cancer, or stroke.  There was some depression but she did not feel that this particularly related to the headaches.  MRI showed a normal brain.  On examination she had tenderness about the head quite diffusely and also point tenderness in the back and shoulder region consistent with fibromyalgia.  The assessments were daily headaches since early June 2012 - possible evolved migraine, and migraine headache since 2002.  The physician noted it is most likely that the Veteran has evolved migraine producing her daily headache.  Tension headache, pseudotumor, vasculitis, and chronic meningitis are somewhere on the differential but probably lower.  In a September 2012 private treatment follow-up report regarding headaches, the Veteran reported good response to medication.  The impression was migraine headaches, improved.

During her February 2013 hearing, the Veteran testified that she was not treated in service or within one year of her separation from service for migraine headaches.  She stated that a doctor indicated that her headaches are a chronic problem.  She stated she does not know exactly when her migraine headaches started, but it has been in the past 7 or 8 years.  Last year they got so bad she saw a neurologist and had all kind of test done.  She had an MRI of the brain.  She now takes Topiramate as a preventative medication.  She missed 2 or 3 months from work.  It affected her ability to work.  She stated she had to take all the light bulbs out over her desk because the fluorescent lights bothered her.  She is very photosensitive.  She stated the headaches started before she retired.  She stated that her claimed disorders [including headaches] are all presumptive under the undiagnosed illnesses.  She further reported that when she was in Saudi Arabia she was "in [the] smoke plume for like 70 days."

During an August 2013 VA Gulf War general medical examination, the Veteran reported getting 3 to 4 migraines a week lasting all day.  She stated she is also treated for sinus headaches every day.  She admitted to having sinusitis and hay fever since childhood.  She notes that when she gets a sinus headache she is treated with antibiotics.  She also suffers and had been diagnosed with migraine headaches for which she takes preventive medications.  The diagnoses were migraine including migraine variants and sinus headaches.  Her headache disorder does impact her ability to work in that she is absence from work.  The examiner opined that the Veteran's claimed migraine headaches are less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury event, or illness.  The rationale for the opinion was that, during service, the Veteran only reported sinus headaches associated with sinus drainage.  There is no evidence that she was treated for migraine headaches in service.  Moreover, the examiner opined that the Veteran's service-connected fibromyalgia does not aggravate her sinus headaches, although fibromyalgia can be associated with aggravation of tension and migraine headaches.

During a November 2014 VA headaches (including migraine headaches) examination, the Veteran reported being unsure whether she was diagnosed with headaches while in service, but she was not diagnosed while on active duty.  She stated that she believed the onset of her headaches was in 2000.  She has seen a private neurologist for the past 21/2 years and takes preventative medication.  She noted that she had an MRI of her brain that was negative.  She had taken topiramate and other headache medications in the past and most of the prescriptions do not work.  She denied the history of head trauma but endorse a history of cervical spine problems.  She complained of having headaches all the time.  She describes the pain as being over both eyes in her forehead and sometimes the pain is on either side of her head or in the back of her head.  She has blurred vision, nausea and dizziness and is light and sound sensitive.  She noted prostrating headaches 3 to 4 times a month.  The diagnoses were migraine including migraine variants (diagnosed 2008), cervicogenic headaches (diagnosed 2006) and sinus headache (diagnosed 1991).  The examiner opined that the Veteran's claimed migraine headaches is less likely than not (less than 50% probability) proximately due to or the result of her service-connected condition.  In supporting this opinion with an informed rationale, the examiner cited examination findings and review of the record, finding that the Veteran's STRs reflect that she had a history of sinusitis with complaints of headaches in 1991.  She had sinus surgery in 2009 with some improvement.  She also had cervicogenic headaches secondary to myofascial pain in her neck and she cervical spondylosis.  She was service-connected for cervical cervicalgia in 2006.  She was diagnosed with migraine headaches in 2008.  She was diagnosed with fibromyalgia in 2009.  Thus, she has headaches of multi-factorial etiologies; intermittent sinus headaches, cervicogenic headaches and migraine headaches, all of which preceded the diagnosis of fibromyalgia.  There are no medical records indicating the headaches were affected by the diagnosis of fibromyalgia.  Given that her headaches preceded the diagnosis of fibromyalgia, the headaches are not secondary to the fibromyalgia.  There is no medical evidence supporting the claim that her migraine headaches specifically have been aggravated by her fibromyalgia.

In a February 2015 VA addendum medical opinion, a VA opinion provider opined that the Veteran's claimed migraine headache disorder is less likely than not (less than 50% probability) proximately due to or the result of her service-connected CFS.  In supporting this opinion with an informed rationale, the opinion provider cited examination findings and review of the record, finding that the Veteran's CFS has not caused a migraine headache disorder; and her symptoms of migraine headache were not aggravated by CFS.  He noted that the etiology of the Veteran's headaches were well delineated in the November 2014 compensation examination; she has headaches due to migraines, cervicogenic headaches and sinus headaches.  She was service connected for cervicalgia in 2006.  Migraine headaches were not diagnosed until 2008, five years after discharge from service.  This opinion provider was of the opinion (consistent with the opinion of a December 2011 VA examiner) that the Veteran does not have CFS.  

It is not in dispute that the Veteran has a headache disability.  In August 2013 and November 2014, she resultantly had VA examinations and the examiners diagnosed 
migraine and sinus headaches.  However, her STRs do not corroborate that her claimed headache disorder is related to her service.  During her service she only had headaches from sinus drainage owing to allergies and hay fever, a problem she had experienced since childhood (so well before her service).  There is no indication she also complained of or was treated for migraine-like headaches, including during and even after her service in the Persian Gulf War.  In June 1991 she reported having frequent headaches as a result of sinus problems and allergies.  It appears the June 1991 complaint of headache was acute and transitory and resolved without any residuals, as in subsequent records headaches were not mentioned.  For example, in an October 1994 medical history report, she reported having had no frequent or severe headache.  In September 1995 and May 1996 she did not mention having headaches, and she certified that she had no medical problems during those times.  Furthermore, in her May 2003 post-deployment health assessment and medical assessment report she did not mention suffering from headaches during her active military service.  

The Board also sees the Veteran has given inconsistent statements regarding the approximate time of onset of her headaches.  In one instance, she asserted it was in 2000, and in another she indicated 2002.  This tends to undermine her credibility regarding just how long she has had the headaches (meaning to the extent they are migraines rather than being caused by her allergies, etc.).  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza, 7 Vet. App. 498.  See also Macarubbo v. Gober, 10 Vet. App. 388 (1997).

In addition, the Board observes that her assertions have been somewhat variable, ambiguous, and for the most part admittedly have not specifically described onset of headaches during service.  In fact, during the February 2013 hearing, the Veteran testified that she was not treated in service or within one year of her separation from service for migraine headaches, and that she did not know exactly when her migraine headaches had started, just that it had been in the past 7 or 8 years, meaning since 2005 or 2006 or thereabouts.  July 2005 and September 2006 private chiropractic reports, so from back during those years, document she reported experiencing frequent headaches and having a history of allergies and headaches.  

However, the diagnosis of migraine headaches (in the December 2008 VA examination report) involved specific details of mixed headaches with shooting occipital pains at times, and throbbing at times associated with photosensitivity and nausea.  The Board finds this description of symptoms associated with the migraine headaches to be the most probative following discharge from active military service.  But the interval between her last period of service, which ended in May 2003, and the more probative migraine headache symptoms described later is a factor for consideration against a finding of service connection.  Based on the foregoing, service connection for migraine headaches on the basis that such disability became manifest in service and has persisted since is not warranted.

Competent and credible (and therefore probative) evidence regarding the origins of the Veteran's headaches are the August 2013 and November 2014 VA examiners' opinions and the February 2015 VA addendum medical opinion, which all are clearly unfavorable to her claim.  This evidence, however, directly addresses the matter of a nexus between her migraine headaches and her active military service and her service-connected fibromyalgia and CFS.  These opinions, with citation to supporting factual data and rationale, are to the effect that her migraine headaches are unrelated to her active military service - including secondarily by way of her service-connected fibromyalgia and CFS.  The August 2013 VA examiner opined that the Veteran's claimed migraine headaches are less likely than not incurred in or caused by an in-service injury event, or illness, as she only reported sinus headaches associated with sinus drainage.  There is no evidence that she was treated for migraine headaches in service.  Moreover, the examiner opined that the Veteran's service-connected fibromyalgia does not aggravate her sinus headaches.  The November 2014 VA examiner noted that the Veteran has headaches of multi-factorial etiologies; intermittent sinus headaches, cervicogenic headaches and migraine headaches, all of which preceded the diagnosis of fibromyalgia; and there are no medical records indicating the headaches were affected by the diagnosis of fibromyalgia.  Given that her headaches preceded the diagnosis of fibromyalgia, the headaches are not secondary to the fibromyalgia; and there is no medical evidence supporting the notion that her migraine headaches specifically have been aggravated by the fibromyalgia.  The February 2015 opinion provider found that the Veteran's CFS had not caused a migraine headache disorder; and that her symptoms of migraine headache were not aggravated by CFS, noting that the etiology of her headaches were well delineated in the report of the November 2014 VA compensation examination.  To wit, the Veteran had headaches due to migraines, cervicogenic headaches and sinus headaches.  She was service connected for cervicalgia in 2006.  Migraine headaches were not diagnosed until 2008, five years after discharge from service.  The August 2013 and November 2014 examiners and the February 2015 VA opinion provider expressed familiarity with the entire factual background, and included adequate rationale citing to factual data.  Their opinions are probative evidence in this matter.  The Board has reviewed the entirety of the evidence of record and finds that there is no other evidence of record that probatively contradicts the findings presented in the most probative evidence discussed above with regard to the claimed headache disorder.  The Board acknowledges that the record contains a quantity of other documents with some reference to headache complaints, including VA treatment records, but none of the information in these records substantially supports the Veteran's claim or otherwise contradicts the findings drawn from the probative evidence discussed above.  The additional evidence and information of record does not otherwise show that the Veteran had or has a chronic headache disability with onset or causation during active military service, or due to service-connected disabilities.  As such, the evidence is persuasive.  

Moreover, the Veteran's current migraine headaches are attributed to a known clinical diagnosis (migraine headaches).  The Board does not view the fact that the medical records express varying possible causes of the headache symptoms (migraines, cervicogenic headaches and sinus headaches) as persuasive evidence that the headaches are actually manifestations, instead, of undiagnosed illness.  Rather, the Board views the impressions of various causes of headache pathology as indications that the headaches can be attributed to known clinical diagnoses rather than the result of undiagnosed illness.  The most probative and most recent detailed VA examination reports from August 2013 and November 2014, and the February 2015 medical opinion, provide clear diagnoses for the claimed headache disorder indicating diagnosable pathologies.  Therefore, the claim of service connection for the headaches do not fall within the purview of the presumptive provisions of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317.

Regarding the Veteran's personal statements and hearing testimony relating her headache disorder to her service, either directly, presumptively or secondarily by way of her service-connected fibromyalgia or CFS, whether a disability such as a headache disorder may be related to a remote alleged etiological factor in the absence of onset in service and continuity since or related to other (already service-connected) disabilities such as fibromyalgia or CFS are both medical questions beyond the realm of lay observation.  See Jandreau, 492 F. 3d at 1377.  She is a layperson and has not presented any supporting medical opinion/textual evidence for her alleged theories of entitlement.  Where medical article or treatise evidence, standing alone, discusses generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least plausible causality based upon objective facts rather than on an unsubstantiated lay opinion, a claimant may use such evidence to meet the requirement for a medical nexus.  See Wallin v. West, 11 Vet. App. 509 (1998).  But an attempt to establish a medical nexus between service and a disease or injury solely by generic information in a medical journal or treatise "is too general and inclusive."  Sacks v. West, 11 Vet. App. 314, 317 (1998) (holding that a medical article that contained a generic statement regarding a possible link between a service-incurred mouth blister and a present pemphigus vulgaris condition did not satisfy the nexus element).  Still, medical treatise evidence can provide important support when combined with an opinion of a medical professional.  Mattern v. West, 12 Vet. App. 222, 228 (1999).  See also Rucker v. Brown, 10 Vet. App. 67, 73-74(1997) (holding that evidence from scientific journal combined with doctor's statements was "adequate to meet the threshold test of plausibility").  Here, though, there simply is no such supporting medical opinion and, to reiterate, her mere lay opinion will not suffice.

This is a situation where the preponderance of the competent and credible evidence weighs against the claim, not instead supports the claim or even is in relative equipoise, meaning about evenly balanced for and against the claim.  Therefore, the benefit of the doubt rule does not apply.  This appeal seeking service connection for migraine headaches, including as due to an undiagnosed illness and as secondary to service-connected disabilities, resultantly must be denied.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Alemany v. Brown, 9 Vet. App. 518, 519 (1996).


ORDER

The claim of entitlement to service connection for migraine headaches, including as due to an undiagnosed illness and as secondary to service-connected disabilities, is denied.


REMAND

The remaining claim of entitlement to service connection for emphysema (claimed as respiratory problems) requires further procedural development before being considered by the Board on appeal.  According to 38 U.S.C.A. § 7105(a) an appeal to the Board is initiated by the timely filing of an NOD in writing and, after being provided an SOC, completed by timely filing of a Substantive Appeal (VA Form 9/equivalent statement).  In essence, the following sequence is required:  there must be a decision by the RO, the claimant must express timely disagreement with the decision (by filing an NOD within one year of the date of mailing of notice of the RO decision), VA must respond by explaining the basis of the decision to the claimant (in the form of an SOC), and finally the Veteran, after receiving adequate notice of the basis of the decision, must complete the process by stating her argument in a timely-filed Substantive Appeal (VA Form 9 or equivalent statement).  See 38 C.F.R. §§ 20.200, 20.201, 20.202, and 20.204.

Thus, here, since the Veteran has filed a timely NOD in response to the denial of this additional claim, she is entitled to an SOC and opportunity, in response to the SOC, to also file a timely Substantive Appeal (VA Form 9 or equivalent statement) to complete the steps necessary to perfect her appeal of this additional claim to the Board.  As already alluded to, the appropriate disposition in this circumstance is to remand, rather than merely refer, the claim, so it is being remanded to the AOJ.  See Manlincon, 12 Vet. App. at 240.  After the AOJ provides the Veteran an SOC, this claim should be returned to the Board only if she perfects the appeal in a timely manner.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

Accordingly, this claim is REMANDED for the following action:

Provide the Veteran and her representative an appropriate SOC addressing the claim of entitlement to service connection for emphysema (claimed as respiratory problems).  Advise them of the time limit for filing a Substantive Appeal (VA Form 9 or equivalent) in response to this SOC, and that, in order for the Board to have jurisdiction to further consider this claim, they generally must complete this additional step to perfect the appeal of this additional claim, absent some exception of the type contemplated by Percy v. Shinseki, 23 Vet. App. 37 (2009).  If they timely perfect an appeal of this additional claim, it should be returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument concerning this claim the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


